[USAA EAGLE LOGO (R)] USAA GROWTH AND TAX STRATEGY FUND SUPPLEMENT DATED AUGUST 10, 2015 TO THE FUND'S PROSPECTUS DATED OCTOBER 1, 2014 This Supplement updates certain information contained in the above-dated prospectus for the USAA Growth and Tax Strategy Fund (the Fund). Please review this important information carefully. Effective August 7, 2015, Diederik Olijslager, Executive Director and Associate Portfolio Manager for the Fund, resigned from USAA. John Bonnell will continue to execute the investment strategy for the Fund. The reference to Mr. Olijslager found on page 7 of the Fund's prospectus is hereby deleted. The reference to Mr. Olijslager found on page 23 of the Fund's prospectus is hereby deleted. 98402-0815
